Citation Nr: 9912985	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-02 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle and foot injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

In August 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied the 
veteran's claim for service connection for residuals of a 
left ankle and foot injury.  He timely appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  The 
Board denied his claim in January 1997.  In February 1997, he 
filed a Motion for Reconsideration of the Board's decision, 
which the Board denied in April 1997, and again in May 1997.

In November 1997, after considering additional evidence, the 
RO continued to deny service connection.  The veteran 
thereafter perfected another appeal to the Board.  However, 
for the reasons explained below, the Board, like the RO, will 
consider his claim on a de novo basis.


FINDINGS OF FACT

1.  In a January 1997 decision, the Board denied the 
veteran's claim for service connection for residuals of a 
left ankle and foot injury because there was no competent 
medical evidence linking the problems currently affecting his 
ankle and foot to his service in the military, to include an 
incident such as trauma, therein.

2.  There is still no such medical nexus evidence of record.


CONCLUSIONS OF LAW

1.  The Board's January 1997 decision is final.  38 U.S.C.A. 
§§ 511(a), 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a left ankle and foot 
injury.  38 U.S.C.A. § 5107 (West 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain conditions, including arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within a prescribed period of time after 
service, which is one year for arthritis.  The presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the issue of service connection for residuals 
of a left ankle and foot injury previously was considered and 
denied by the Board in January 1997.  The basis for denial 
was that there was no competent medical evidence linking the 
problems currently affecting his ankle and foot to his 
service in the military, or to an incident of service such as 
trauma.  Because reconsideration has not been granted, and 
the veteran has not appealed that determination, it is 
unquestionably final.  See 38 U.S.C.A. §§ 511(a), 5108  (West 
1991); 38 C.F.R. § 20.1100 (1998).  As such, the claim should 
only be reopened and reconsidered (on a de novo basis) if new 
and material evidence is presented.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 3.156(a), 20.1105 (1998).  Here, however, rather 
than consider the claim in light of the laws and regulations 
governing reopening of claims, the RO simply considered the 
case on a de novo basis-thus giving the veteran more 
consideration than due.  However, because of the fundamental 
deficiency in this case (as explained below), and the fact 
that the application of those laws would not result in a 
different outcome, the Board will not remand for 
consideration of the laws and regulations governing reopening 
of claims, but will, likewise, review the claim on a de novo 
basis.  

The preliminary determination that must be made in any claim 
for service connection is  whether the veteran's claim is 
"well grounded."  38 U.S.C.A. § 5107(a).  A claim is well 
grounded if it is "plausible, meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) also has held, however, although a claim need 
not be conclusive to be well grounded, competent evidence-
and not just allegations-to justify concluding that the 
claim is at least plausible must nonetheless accompany it.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  The Court 
has further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  The burden of showing the claim is well 
grounded-if judged by a fair and impartial individual-
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 
1 Vet. App. at 81-82.

Evidentiary assertions by the veteran and others must be 
accepted as true for the purpose of determining whether a 
claim is well grounded, except were the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 127 F.3d 1464, 1468 (1997);
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
nexus requirement may be satisfied by evidence showing that a 
chronic condition subject to presumptive service connection, 
such as arthritis, became manifest to a compensable degree 
within the prescribed one-year period after service.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Again, however, 
such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or during any applicable presumptive period 
after service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Most of the veteran's service medical records are not 
available for consideration in this appeal, as they 
apparently were destroyed in a fire several years ago at a 
military records repository.  However, although indeed 
unfortunate, the absence of the majority of the service 
medical records is not dispositive in this case because, for 
purposes of deciding this appeal, the Board can presume that 
the veteran sustained an injury to his left ankle and foot 
(as he and others allege) while in service, although he had 
no complaints concerning his ankle or foot during his 
separation examination, and none were noted clinically.  
There also is no medical evidence suggesting that he had 
relevant complaints, symptoms, or a diagnosis of a chronic 
ankle or foot disorder within the one-year presumptive period 
after service, or for many years thereafter.  Thus, the 
provisions pertaining to chronicity or continuity of 
symptomatology of a condition shown in service (see 38 C.F.R. 
§ 3.303; Savage v. Gober, 10 Vet. App. 488, 498 (1997)), or 
those pertaining to manifestation of a chronic condition 
within an applicable presumptive period after service (such 
as arthritis, as noted above), are not applicable.

The first evidence of a left ankle or foot disorder (post-
service) is the report of an evaluation the veteran underwent 
in March 1989, when degenerative joint disease (arthritis) 
was diagnosed.  There have been various relevant additional 
diagnoses during the years since.  However, this, too, is a 
point that can be conceded for purposes of deciding this 
appeal because, despite the presumed injury to the left ankle 
and foot during service, and the evidence of current 
disability, there still is no competent medical evidence 
linking any of the problems currently affecting the veteran's 
left ankle and/or foot to his service in the military, or to 
the trauma he presumably sustained therein.  Therefore, his 
claim must be denied as not well grounded for lack of the 
necessary medical nexus evidence.  Merely because some of the 
more recently dated medical records contain a history-as 
recounted by the veteran, himself, to the doctors who were 
examining him-that he has experienced problems with his left 
ankle and foot since service is not sufficient to make his 
claim well grounded.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (where it was held that evidence which is simply 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement).

Neither the veteran nor any of the others who have submitted 
statements on his behalf (be they his wife, daughter, or 
friend/fellow serviceman) have the medical training and 
expertise to link the problems he is currently experiencing 
with his left ankle and foot to his service in the military, 
or to an incident of service such as trauma.  Consequently, 
their allegations to this effective have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As discussed above, medical evidence-as opposed to mere 
allegations alone-of a nexus between an in-service injury or 
disease and the current disability is required.  See Caluza, 
supra.  Inasmuch as such evidence has not been presented 
regarding this claim, the claim is not well grounded and must 
be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a left foot and ankle disorder is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1469.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

The RO-and now the Board (for the second time)-have denied 
the veteran's claim on the premise that it is not well 
grounded.  The RO also notified him in the January 1998 
Statement of the Case (SOC), and in the November 1998 
Supplemental Statement of the Case (SSOC), of the requirement 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision once again to deny his 
claim on this same basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-93 (1994).  Also, the Board views its (and the 
RO's) discussion as sufficient to inform him of the type of 
evidence that is necessary to make his claim well grounded 
and warrant full consideration on the merits.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, 
the VA has met its "duty to inform" him of the evidence 
necessary to support his claim.  See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for residuals of a left ankle and foot 
injury is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


